Citation Nr: 0426542	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  96-02 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from August 19, 1970 
to December 24, 1970.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of July 18, 2003.  This matter was 
originally on appeal from an August 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.


REMAND

The veteran is claiming service connection for a psychiatric 
disorder.  The veteran has declared during psychiatric 
therapy sessions that he was sexually assaulted during boot 
camp, and stated that his current psychiatric problems are 
related to that incident.  

The Report of Medical History completed in conjunction with 
his April 1970 induction suggests that the veteran may have 
experienced nervous trouble prior to his military service.  
However, in the Report of Medical Examination, the veteran's 
psychiatric state was evaluated as normal.

The December 1970 Medical Board Proceedings indicate that the 
veteran was found medically unfit for further military 
service due to a bullous cyst on the left upper lobe of his 
lung and a G-6-PD deficiency.  These conditions were found to 
have existed prior to service and not aggravated by active 
duty.  While there was no mention of complaints, treatment or 
diagnoses of a psychiatric condition during the veteran's 
hospitalizations for his lung condition apparently beginning 
in October 1970 and extending into December 1970, the 
clinical records indicate that during his hospital stay, the 
veteran was prescribed 75 mg. Librium on November 5 and 8, 
1970.

In the November 1970 Report of Medical Examination, the 
veteran's psychiatric state was evaluated as abnormal.  The 
examiner noted that the veteran was remote and occasionally 
inappropriate but that he was cooperative.  Post service 
medical records beginning approximately in 1976 confirm years 
of treatment for various psychiatric disorders including 
paranoid schizophrenia.  Accordingly, this case is REMANDED 
for the following actions:

1.  In accordance with governing legal 
criteria, the veteran and his 
representative should be sent the 
appropriate stressor development letter.  
The veteran should also be notified that 
a personal assault in service may be 
corroborated by evidence from sources 
other than the service records, as 
defined in 38 C.F.R. § 3.304(f)(3).  All 
specific examples of alternative sources 
of evidence listed in section 3.304(f)(3) 
must be included in the notification to 
the veteran.  An appropriate period of 
time should be allowed for the veteran to 
respond and/or submit additional 
evidence.

2.  The veteran's military personnel file 
(DA Form 20) and all records pertaining 
to any disciplinary actions should be 
obtained and associated with the claims 
folder.  All available administrative 
actions or reports concerning his early 
discharge from service should be 
obtained.

3.  The veteran should be afforded an 
examination by an appropriate specialist 
to determine the etiology of his present 
psychiatric disorder(s).  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner should state 
whether he agrees that the veteran has 
schizophrenia.  If so, the examiner 
should opine whether schizophrenia 
emerged or began during service.  The 
examiner should also be asked to comment 
on the significance of the finding and 
observations regarding the veteran's 
psychiatric status reported on the 
service separation examination.  In 
addition, the examiner should also be 
asked to make a finding whether the 
veteran has post-traumatic stress 
disorder.

4.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.
  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 

